2015 UT App 202



               THE UTAH COURT OF APPEALS

                        STATE OF UTAH,
                    Plaintiff and Appellee,
                                v.
                    RUBEN CHAVEZ-REYES,
                   Defendant and Appellant.

                    Memorandum Decision
                       No. 20100904-CA
                     Filed August 13, 2015

          Fourth District Court, Fillmore Department
               The Honorable Donald J. Eyre Jr.
                         No. 101700003

             Rudy J. Bautista, Attorney for Appellant
           Sean D. Reyes and Jeffrey S. Gray, Attorneys
                          for Appellee

JUDGE GREGORY K. ORME authored this Memorandum Decision,
   in which JUDGES STEPHEN L. ROTH and KATE A. TOOMEY
                        concurred.

ORME, Judge:

¶1     Defendant Ruben Chavez-Reyes appeals his convictions
for obstruction of justice, a second degree felony, see Utah Code
Ann. § 76-8-306 (LexisNexis 2012); burglary of a non-dwelling, a
third degree felony, see id. § 76-6-202; and tampering with
evidence, a third degree felony, see id. § 76-8-510.5 (LexisNexis
Supp. 2014). 1 Those charges arose in the aftermath of the tragic

1. Because the statutory provisions in effect at the relevant time
do not differ in any way material to our analysis from the
statutory provisions now in effect, we cite the current version of
the Utah Code as a convenience to the reader.
                      State v. Chavez-Reyes


murder of Deputy Josie Greathouse Fox.2 We affirm Defendant’s
convictions.

¶2     In the early morning hours of January 5, 2010, Deputy Fox
was shot to death when she stopped a Cadillac in Delta, Utah. 3
The Cadillac was owned by Defendant. About four minutes after
Deputy Fox’s last contact with dispatch, her alleged killer,
Defendant’s cousin, telephoned Defendant. Over the next hour
and a half, Defendant’s cousin called him ten times. Eventually,
Defendant left his home and drove his Corvette to pick up his
cousin, who had wrecked the Cadillac on an icy road in Nephi,
some fifty miles from Delta. 4 The two men placed the Cadillac’s
license plates on Defendant’s Corvette and made their way to
Salt Lake City, throwing two of the cousin’s firearms out the
window of the Corvette while en route. The men arrived in Salt
Lake City around 5:00 a.m. on January 5.

¶3    Meanwhile, investigators learned that Defendant’s cousin,
not Defendant, had been driving the Cadillac on the night of
Deputy Fox’s murder. The investigators tracked the cousin’s cell
phone to an area west of Salt Lake City. When police officers
converged on the area and went house to house in search of


2. This court typically does not include the names of crime
victims, witnesses, or other innocent parties in its decisions. We
make an exception in this case due to the considerable notoriety
this criminal episode has attracted. The late deputy’s identity is
well known, and obscuring her identity in this decision would
serve no purpose.

3. “On appeal, we recite the facts in the light most favorable to
the jury’s verdict.” State v. Martinez, 2013 UT App 154, ¶ 2 n.1,
304 P.3d 110 (citation and internal quotation marks omitted).

4. Defendant loaned the Cadillac to his cousin about two months
before Deputy Fox’s murder.




20100904-CA                     2              2015 UT App 202
                       State v. Chavez-Reyes


Defendant’s cousin, they mistakenly let Defendant and his
cousin leave the area with another family. After parting ways
with the family, the men took public transportation to Orem.
Once there, Defendant called a taxi company and arranged for
the two of them to be driven to Provo and then to Beaver. The
next morning, January 6, the two men were found sleeping in a
shed in Beaver and were taken into custody.

¶4     Defendant was charged with (1) obstruction of justice,
(2) burglary of a non-dwelling, (3) tampering with evidence,
(4) burglary of a dwelling, and (5) possession of a firearm by a
category II restricted person. After a jury trial, he was convicted
of the first three charges and acquitted on the two remaining
counts. Defendant appeals his convictions.

                                I.

¶5      Defendant argues that the trial court erred “in admitting a
gruesome photograph of murdered Deputy Fox’s body.” The
photograph depicts Deputy Fox as she was found by a fellow
officer, “laying on her back with her head towards her truck.”
Her wounds are not visible in the picture. The Utah Supreme
Court has adopted a three-part test for determining whether an
allegedly gruesome photograph is admissible:

      First, [the trial court] determine[s] whether the
      photograph is relevant. Second, [the court]
      consider[s] whether the photograph is gruesome.
      Finally, [it] appl[ies] the appropriate balancing test.
      If the photograph is gruesome, it should not be
      admitted unless the State can show that the
      probative value of the photograph substantially
      outweighs the risk of unfair prejudice. If the
      photograph is not gruesome, it should be admitted
      unless the defendant can show that the risk of




20100904-CA                     3                2015 UT App 202
                        State v. Chavez-Reyes


       unfair prejudice substantially outweighs          the
       probative value of the photograph.

State v. Bluff, 2002 UT 66, ¶ 46, 52 P.3d 1210.

¶6     First, Defendant alleges that the photograph of Deputy
Fox is inadmissible because it is irrelevant to the charge of
obstruction of justice. “A trial court’s determination that
photographs are relevant is reviewed for abuse of discretion.”
State v. Gulbransen, 2005 UT 7, ¶ 35, 106 P.3d 734. Evidence is
relevant if “it has any tendency to make a fact more or less
probable than it would be without the evidence.” Utah R. Evid.
401(a). And the evidence must relate to a fact that “is of
consequence in determining the action.” Id. R. 401(b).

¶7     Defendant was charged with obstruction of justice, and
consequently, the State was required to prove that Defendant
“provide[d] a person with transportation . . . or other means of
avoiding discovery or apprehension” and that he did so “with
intent to hinder, delay, or prevent the investigation,
apprehension, prosecution, conviction, or punishment of any
person regarding conduct that constitutes a criminal offense.”
See Utah Code Ann. § 76-8-306(1)(f) (LexisNexis 2012). Here, the
predicate criminal offense was Deputy Fox’s murder. Thus, the
State had to prove that Defendant intentionally impeded “the
investigation, apprehension, prosecution, conviction, or
punishment” of his cousin in connection with Deputy Fox’s
murder. To that end, the photograph of Deputy Fox was relevant
because it tended to make the criminal offense of murder
“more . . . probable than it would be without the evidence.” See
Utah R. Evid. 401(a).

¶8     Defendant points out that, at trial, defense counsel, in
objecting to the photograph of Deputy Fox, noted that the
defense had already stipulated to the fact that Deputy Fox had
been murdered. However, we agree with the State that “a



20100904-CA                       4               2015 UT App 202
                       State v. Chavez-Reyes


stipulation of fact by defense counsel does not make evidence
less relevant, nor is it a basis for depriving the prosecution [of]
the opportunity of profiting from the legitimate moral force of its
evidence in persuading a jury.” See Gulbransen, 2005 UT 7, ¶ 37
(citation and internal quotation marks omitted).

¶9     Second, Defendant argues that the photograph, “when
viewed under the totality of circumstances, is gruesome.” “To
determine whether a photograph is gruesome, courts consider a
variety of factors[.]” State v. Stapley, 2011 UT App 54, ¶ 15, 249
P.3d 572 (articulating the factors courts use to evaluate whether a
photograph is gruesome). “A photograph is not gruesome . . .
merely because it is unpleasant to view.” Id.

¶10 Defendant’s claim that the photograph is gruesome is
unpreserved and he therefore seeks review under the plain error
exception to the preservation requirement. See State v. Holgate,
2000 UT 74, ¶ 11, 10 P.3d 346. “Plain error is error that is both
harmful and obvious.” State v. Emmett, 839 P.2d 781, 785 (Utah
1992).

¶11 Defendant has not established plain error. At oral
argument, Defendant’s appellate counsel conceded that the
photograph of Deputy Fox is not gruesome under the traditional
factors for determining whether a photograph is gruesome. See
Stapley, 2011 UT App 54, ¶ 15. Indeed, the photograph was taken
from such an angle and distance that Deputy Fox’s wounds are
not visible. Viewers of crime dramas on television see far more
graphic images on a regular basis. Appellate counsel argued that
the photograph is nevertheless gruesome because of “the
overwhelming amount of publicity surrounding this trial” and
“the heightened emotional impact a dead officer has on all of
us.”

¶12 As the State correctly points out, the publicity surrounding
Defendant’s trial and the emotional impact that the murder of a



20100904-CA                     5               2015 UT App 202
                       State v. Chavez-Reyes


law enforcement officer has on the community are not
characteristics of the photograph itself, which is the focus of our
inquiry. See State v. Bluff, 2002 UT 66, ¶ 43, 52 P.3d 1210 (“The
court must consider any characteristics of the photograph that
tend to make it more or less inflammatory.”). Rather, these are,
in the State’s words, “issues occasioned by the trial itself.” We
conclude that while the photograph of Deputy Fox is unsettling,
see State v. Allen, 839 P.2d 291, 302 (Utah 1992) (“Photographs of
victims are always sobering and graphic[.]”), it is not gruesome.

¶13 Third, Defendant argues that “the prejudice caused by the
photograph substantially outweighed its probative value.”
Because the photograph is not gruesome, “the standard rule 403
balancing test applies.” State v. Decorso, 1999 UT 57, ¶ 53, 993
P.2d 837. Under this well-known test, “the court may exclude
relevant evidence only if its probative value is substantially
outweighed by the risk of unfair prejudice.” Id. See Utah R. Evid.
403.

¶14 In this case, it is far from clear that it was necessary for the
prosecution to introduce the photograph of Deputy Fox. There
was no dispute about Deputy Fox’s murder, and the prosecution
presented ample other evidence of her murder, including
testimony from the sergeant who found Deputy Fox’s body and
the recorded police radio transmissions from the day she was
killed. Yet, because this other evidence was introduced (without
objection), the introduction of the photograph posed little risk
of unfair prejudice. When the State introduced the photograph of
Deputy Fox, the jury had already heard the sergeant’s testimony
concerning the events of January 5, 2010, and shortly after the
photograph was introduced, the jury heard the radio recordings.
Thus, the jury was well informed about the circumstances of
Deputy Fox’s murder and the events from which Defendant’s
obstruction-of-justice charge arose. Under these circumstances,
we cannot say that introduction of the photograph was unfairly




20100904-CA                     6                2015 UT App 202
                      State v. Chavez-Reyes


prejudicial. Accordingly, we conclude that the trial court acted
within its discretion in admitting the photograph into evidence. 5

                               II.

¶15 Defendant next argues that “[t]he prosecutor . . . engaged
in repeated instances of misconduct during his closing arguments
which undermined the fairness of [the] trial.” A prosecutor’s
remarks constitute misconduct meriting reversal only if they
“call to the attention of the jurors matters they would not be
justified in considering in determining their verdict.” State v.
Tillman, 750 P.2d 546, 555 (Utah 1987). If the prosecutor’s
remarks do so, we then determine whether they were prejudicial
so as to merit reversal. There has been some debate over the
standard by which prejudice should be evaluated in this context.
We need not resolve the question here but may simply assume
that the State must show that “the remarks were harmless
beyond a reasonable doubt.” See State v. Davis, 2013 UT App 228,
¶¶ 12, 18, 311 P.3d 538 (applying the harmless-beyond-a-
reasonable-doubt standard to a prosecutorial misconduct claim
where “the choice of prejudice standard [was] not outcome
determinative”).

¶16 During the prosecutor’s rebuttal during closing argument,
he made three statements to the effect that Defendant’s act of


5. During oral argument, Defendant’s appellate counsel
endeavored to expand the scope of this argument by arguing
that the totality of the evidence introduced regarding Deputy
Fox’s murder, including the sergeant’s testimony and the police
radio transmissions, was unfairly prejudicial. Because this
argument was raised for the first time at oral argument, we
decline to consider it. See Mobile Echocardiography, Inc. v. DAT &
K, LLC (In re Dissolution of Gregory, Barton & Swapp, PC), 2011 UT
App 170, ¶ 10, 257 P.3d 495.




20100904-CA                     7              2015 UT App 202
                      State v. Chavez-Reyes


loaning his Cadillac to his cousin two months before Deputy
Fox’s murder was conduct that supported Defendant’s
obstruction-of-justice charge. Defense counsel objected to all
three statements. The trial court sustained the first two
objections and overruled the third. Defendant argues that the
jury was not entitled to consider the one statement that survived
objection because “[p]roviding the Cadillac [that his cousin] was
driving when Deputy Fox was murdered has never been a fact
[that] supports [the obstruction-of-justice] charge.”

¶17 We agree with Defendant that the prosecutor’s remarks
were improper and called the jurors’ attention to “matters they
[were] not . . . justified in considering in determining their
verdict.” See Tillman, 750 P.2d at 555. The connection between
Deputy Fox’s murder and Defendant’s act of lending his
Cadillac to his cousin two months before the murder is simply
too attenuated to support the obstruction-of-justice charge.
Additionally, the statements improperly implied that if
Defendant had not loaned the Cadillac to his cousin before the
murder, Deputy Fox would not have been murdered—
apparently because his cousin would not have been in the
Cadillac and Deputy Fox would have had no occasion to pull the
Cadillac over. The prosecutor’s remarks were clearly improper
and should not have been made.

¶18 Nevertheless, we are persuaded that the remarks were
harmless beyond a reasonable doubt. See Davis, 2013 UT App
228, ¶ 18. During the trial, the jury heard testimony that
Defendant loaned the Cadillac to his cousin two months before
the murder because his cousin had injured his leg while working
at a dairy. Based on this fact, the jury would readily have
concluded that Defendant let his cousin borrow the Cadillac for
a noncriminal purpose and that he did not have the intent to
impede the “investigation, apprehension, prosecution,
conviction, or punishment” of his cousin at that time because
Deputy Fox’s murder was some two months in the future and, at



20100904-CA                    8               2015 UT App 202
                      State v. Chavez-Reyes


that point, was neither planned nor contemplated. See Utah
Code Ann. § 76-8-306 (LexisNexis 2012). The fact that Defendant
was acquitted on two counts also tends to suggest that the jury
was not improperly influenced by the prosecutor’s inappropriate
remarks.

¶19 More importantly, Defendant admitted to police that he
learned about Deputy Fox’s murder when his cousin told him
he had “broke a cop.” And later that evening, having heard this,
Defendant nevertheless made the arrangements with the taxi
company for the men to travel from Orem to Beaver. So when
Defendant made those arrangements, he was fully aware of his
cousin’s apparent involvement in Deputy Fox’s murder.6
Consequently, wholly aside from the prosecutor’s improper
remarks, there was ample evidence from which the jury would
readily conclude that Defendant had obstructed justice. See id.
§ 76-8-306(1)(f). We therefore conclude that the prosecutor’s
misconduct was harmless beyond a reasonable doubt. See Davis,
2013 UT App 228, ¶ 18.

                              III.

¶20 Finally, Defendant, represented by new counsel on
appeal, argues that he was denied effective assistance of counsel


6. Defendant’s cousin was ultimately acquitted of Deputy Fox’s
murder in a state court trial, but he was convicted of illegal
possession of a dangerous weapon. We recently affirmed that
conviction. See State v. Roman, 2015 UT App 183, ¶ 1. Federal
charges have also been filed against Defendant’s cousin, Roberto
Miramontes Roman, in connection with Deputy Fox’s death. See
Lindsay Whitehurst, Defense Appealing Double-prosecution Ruling
in Utah Deputy’s Death, Salt Lake Tribune (July 30, 2015, 8:21
PM), http://www.sltrib.com/news/2475924-155/defense-appeal
ing-double-prosecution-ruling-in-utah.




20100904-CA                    9               2015 UT App 202
                      State v. Chavez-Reyes


at sentencing. “An ineffective assistance of counsel claim raised
for the first time on appeal presents a question of law.” State v.
Clark, 2004 UT 25, ¶ 6, 89 P.3d 162. To establish his claim of
ineffective assistance of counsel, Defendant “must show that
counsel’s performance was deficient” and that “the deficient
performance prejudiced the defense.” Strickland v. Washington,
466 U.S. 668, 687 (1984).

¶21 At Defendant’s sentencing hearing, defense counsel
objected to two portions of the presentence investigation report
(PSI), including statements that Defendant recommended that
the men throw the cousin’s firearms out of the Corvette while
driving to Salt Lake City. The trial court agreed with defense
counsel that the statements were inappropriate because they
were based on statements made by Defendant’s cousin. The
court concluded that the offending statements should be deleted
from the PSI. Defense counsel then told the court that he
preferred that a new PSI be prepared, with the offending
statements excluded.

¶22 Defendant argues that defense counsel’s “failure to . . .
request the preparation of a new [PSI], and to object to
[Defendant] being sentenced based on the information contained
in, and sentencing recommendations of, an inaccurate [PSI] was
ineffective.” We disagree. First, defense counsel did not perform
deficiently at sentencing, because he did request the preparation
of a new PSI:

             And my preference, Your Honor, is that a
      new [PSI] be prepared with those statements taken
      out . . . so that it’s clear and, obviously, it’s not
      going to matter with this Court, because this Court
      is going to sentence having read that, but the
      important part is if he is sentenced to prison, then
      the parole board doesn’t have those statements
      before it in making its determination.



20100904-CA                    10              2015 UT App 202
                      State v. Chavez-Reyes


More importantly, even though the trial court did not grant
defense counsel’s request for a new PSI, in response to defense
counsel’s objections the trial court crossed out the inappropriate
portions of the PSI. And in the “Judgment, Sentence and
Commitment,” the trial court noted defense counsel’s objections
and stated that it “deleted the [offending] text from the [PSI].”
Thus, Defendant has failed to establish either deficient
performance or prejudice at sentencing. His ineffective-
assistance claim therefore fails. See Strickland, 466 U.S. at 687.

                               IV.

¶23 We conclude that the trial court did not err in admitting
the photograph of Deputy Fox. Further, although the
prosecutor’s statements regarding Defendant’s Cadillac were
improper and should not have been made, these statements
were harmless beyond a reasonable doubt. We also reject
Defendant’s argument that he received ineffective assistance of
counsel at sentencing. We therefore affirm Defendant’s
convictions.




20100904-CA                    11              2015 UT App 202